Citation Nr: 1455469	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's claims were remanded in November 2010 and June 2012 for additional development and adjudication.

The Board also remanded the issue of entitlement to service connection for headaches and sinusitis.  The RO issued a September 2013 rating decision in which it granted service connection for sinusitis.  The grant of service connection constitutes a complete grant of the claim.  Consequently, that issue is not before the Board.  Moreover, headaches were contemplated in the rating for sinusitis, also removing that issue from appellate consideration.

The Board also notes that the RO issued an October 2014 rating decision in which it granted service connection for tinnitus.  

In a May 2011 correspondence (in VBMS received June 3, 2011), the Veteran stated that he could not work due to his service-connected hearing loss and Meniere's disease.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss (including his right ear hearing loss) began during active service.  He additionally contends that his current bilateral hearing loss is attributable to his sinusitis and headaches.

The Veteran underwent a VA examination in June 2014.  The adequacy of the examination report is highly suspect.  The Board notes that the audiologic findings reflect a far greater degree of hearing loss in the left ear than in the right ear.  The findings are contrary to every other audiologic examination (which note a greater degree of hearing loss in the non-service connected right ear).  Additionally, the VA examiner opined that the right ear hearing loss was at least as likely as not caused by or a result of an event in military service.  The rationale was that the "audiometric data completed since 2006 is not consistent with sinusitis but instead, with Meniere's Disease first diagnosed in approximately 1993."  The examiner failed to provide any rationale for why the right ear hearing loss is related an in-service event, when Meniere's disease was diagnosed so many years after service.  Moreover, inasmuch as the audiologic findings indicate that the examiner may have confused the left ear for the right ear, the positive nexus opinion is all the more unreliable.    

The Board finds the June 2014 VA examination report to be inadequate for rating purposes.  The Board also finds that the Veteran is entitled to a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the severity of the Veteran's hearing loss, and the etiology of the Veteran's right ear hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss began during or is causally related to service, to include whether it was caused or aggravated by his service connected sinusitis.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Finally, the examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




